

116 S2896 IS: Pullman National Historical Park Act
U.S. Senate
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2896IN THE SENATE OF THE UNITED STATESNovember 19, 2019Mr. Durbin (for himself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the Pullman National Historical Park in the State of Illinois as a unit of the
			 National Park System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pullman National Historical Park Act.
 2.FindingsCongress finds that— (1)in 1970, the Secretary of the Interior designated the Pullman Historic District as a National Historic Landmark District because of—
 (A)the significance of the District to the labor history, social history, architecture, and urban planning of the United States; and
 (B)the pivotal role of events in the District in creating the first national Labor Day holiday in the world;
 (2)between 1880 and 1884, George M. Pullman, owner of the Pullman Palace Car Company, built the Pullman community, which was envisioned by Pullman as an industrial town that would provide employees with—
 (A)a model community; and (B)suitable living conditions;
 (3)the town developed by George M. Pullman, which consisted of over 1,000 buildings and homes, was awarded The World's Most Perfect Town at the International Hygienic and Pharmaceutical Exposition in 1896;
 (4)the Pullman factory site is a true symbol of the historic struggle in the United States to achieve fair labor practices for the working class, with the original factory serving as the catalyst for the first industry-wide strike in the United States;
 (5)in the midst of economic depression in 1894, to protest unsafe conditions and reductions in pay, Pullman factory workers initiated a strike that—
 (A)when taken up as a cause by the American Railway Union, crippled the entire rail industry; (B)continued even in the face of a Federal injunction and a showdown between laborers and Federal troops that turned violent and deadly; and
 (C)set a national example for the ability of working people in the United States to change the existing system in favor of more just practices for protecting workers rights and safety;
 (6)following the deaths of a number of workers at the hands of the United States military and United States Marshals during the 1894 strike, Congress unanimously voted to approve rush legislation that created a national Labor Day holiday, which was signed into law by President Grover Cleveland 6 days after the end of the strike;
 (7)the Pullman Palace Car Company also played an important role in African-American and early civil rights history through the legacy of the Pullman porters, many of whom were ex-slaves and employed in a heavily discriminatory environment immediately following the Civil War;
 (8)the Pullman porters, who served diligently between the 1870s and the 1960s, have been commended for—
 (A)their level of service and attention to detail; and (B)their contributions to the development of the African-American middle class;
 (9)the information, ideas, and commerce the Pullman porters carried across the country while traveling on trains helped to bring education and wealth to African-American communities throughout the United States;
 (10)the positive role of the Pullman porters in the historical image of the first-class service that was made available on Pullman cars is unmistakable;
 (11)the Pullman community was the seminal home to the Brotherhood of Sleeping Car Porters, which— (A)was founded by civil rights pioneer A. Philip Randolph in 1925;
 (B)was the first African-American labor union with a collective bargaining agreement; (C)fought—
 (i)against discrimination; and (ii)in support of just labor practices; and
 (D)helped lay the groundwork for what became the great Civil Rights Movement of the 20th Century; (12)the Pullman community is—
 (A)a paramount illustration of the work of architect Solon Spencer Beman; (B)a well-preserved example of 19th century community planning, architecture, and landscape design; and
 (C)comprised of a number of historic structures, including the Administration Clock Tower Building, Hotel Florence, Greenstone Church, Market Square, and hundreds of units of rowhouses built for Pullman workers;
 (13)the preservation of the Pullman site has been threatened by— (A)plans for demolition in 1960; and
 (B)a fire in 1998, which damaged the iconic clock tower and the rear erecting shops; (14)the diligent efforts of community organizations, foundations, nonprofit organizations, residents, the State, and units of local government in the restoration and preservation of the District after the 1998 fire were vital to the protection of the Pullman site;
 (15)due to the historic and architectural significance of the District, the District is designated as— (A)a registered National Historic Landmark District;
 (B)an Illinois State Landmark; and (C)a City of Chicago Landmark District; and
 (16)the preservation, enhancement, economic, and tourism potential and management of the important historic and architectural resources of the Park requires cooperation and partnerships from among local property owners, the Federal Government, the State, units of local government, the private and nonprofit sectors, and the more than 100 civic organizations that have expressed support for community preservation through the establishment of the Pullman National Historical Park.
 3.DefinitionsIn this Act: (1)ParkThe term Park means the Pullman National Historical Park established by section 4(a).
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)StateThe term State means the State of Illinois.
			4.Establishment of Pullman National Historical Park
 (a)Establishment and purposeThere is established in the State a unit of the National Park System, to be known as the Pullman National Historical Park— (1)to preserve and interpret for the benefit of future generations—
 (A)the significant labor, industrial, civil rights, and social history of the Park; (B)the significant architectural structures in the Park; and
 (C)the role of the Pullman community in the creation of the first national Labor Day holiday in the world;
 (2)to coordinate preservation, protection, and interpretation efforts of the Park by the Federal Government, the State, units of local government, and private and nonprofit organizations; and
 (3)to coordinate appropriate management options necessary to ensure the protection, preservation, and interpretation of the many significant aspects of the Park.
 (b)Park boundaryThe boundary of the Park— (1)shall be established by the Secretary; but
 (2)shall not exceed the boundary of the approximately 300-acre Pullman Historic District in Chicago, which is between—
 (A)103rd Street on the north; (B)115th Street on the south;
 (C)Cottage Grove Avenue on the west; and (D)the Norfolk & Western Rail Line on the east.
 (c)Inclusion of historic sitesOn conveyance by the State to the Secretary, the Park shall include— (1)the Pullman Factory Complex, including the Clock Tower Building and rear erecting shops; and
 (2)the approximately 13 acres of land on which the structures described in paragraph (1) are located. 5.Administration (a)In generalThe Secretary shall administer land within the boundary of the Park in accordance with—
 (1)this Act; and (2)the laws generally applicable to units of the National Park System, including—
 (A)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (B)chapter 3201 of title 54, United States Code.
 (b)Cooperative agreementsThe Secretary may enter into cooperative agreements with the State or other public and nonpublic entities, under which the Secretary may identify, interpret, and provide assistance for the preservation of non-Federal land within the boundaries of the Park and at sites in close proximity to the Park but located outside the boundaries of the Park, including providing for placement of directional and interpretive signage, exhibits, and technology-based interpretive devices.
 (c)Acquisition of landThe Secretary may acquire for inclusion in the Park any land (including interests in land), buildings, or structures owned by the State or any other political, private, or nonprofit entity by donation, transfer, exchange, or purchase from a willing seller.
 (d)Technical and preservation assistanceThe Secretary may provide public interpretation and technical assistance for the preservation of historic structures of, the maintenance of the cultural landscape of, and local preservation planning for, related historic and cultural resources within the boundaries of the Park.
 (e)Management planNot later than 3 fiscal years after the date on which funds are first made available to carry out this Act, the Secretary, in consultation with the State, shall complete a general management plan for the Park in accordance with—
 (1)section 100502 of title 54, United States Code; and (2)any other applicable laws.
 (f)EffectNothing in this Act modifies any authority of the Federal Government to carry out Federal laws on Federal land located in the Park.
 6.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act.